                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

  MARQUISE HARRIS,                              )
                                                )        Case No. 3:21-cv-27
         Plaintiff,                             )
                                                )        Judge Travis R. McDonough
  v.                                            )
                                                )        Magistrate Judge Debra C. Poplin
  TDOC COMMISSIONER TONY                        )
  PARKER, CORPORAL HONEY,                       )
  MIKE PARRIS, BRANDON FOSTER,                  )
  and A. MOORE,                                 )
                                                )
         Defendants.                            )


                                     JUDGMENT ORDER


        In accordance with the Memorandum Opinion entered today, Defendants’ motions (Docs.

 26, 28) are GRANTED, and this action is DISMISSED. Plaintiff’s claims against Defendants

 Moore, Parker, Parris, and Foster are DISMISSED WITH PREJUDICE, and his claims against

 Defendant Honey are DISMISSED WITHOUT PREJUDICE.

        Because the Court CERTIFIED in the Memorandum Opinion that any appeal from this

 order would not be taken in good faith, should Plaintiff file a notice of appeal, he is DENIED

 leave to appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24.

        The Clerk is DIRECTED to close the case.

        SO ORDERED.

                                              /s/ Travis R. McDonough
                                              TRAVIS R. MCDONOUGH
                                              UNITED STATES DISTRICT JUDGE

 ENTERED AS A JUDGMENT
    s/ LeAnna R. Wilson
   CLERK OF COURT



Case 3:21-cv-00027-TRM-DCP Document 45 Filed 08/31/21 Page 1 of 1 PageID #: 253
